Citation Nr: 0120788	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for spondylosis of the 
lumbar spine (claimed as a chronic lumbosacral strain) 
secondary to service-connected residuals of a shell fragment 
wound, to include paralysis of the right femoral nerve with 
atrophy of quadriceps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968.  His military service awards and decorations 
include a Vietnam Service Medal and the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for a chronic lumbosacral strain 
(characterized by the RO as spondylosis of the lumbar spine) 
secondary to service-connected paralysis, femoral nerve, 
right, with atrophy of quadriceps muscle, residuals of a 
shell fragment wound.  

A hearing was held on May 24, 2001 before Bettina S. 
Callaway, a member of the Board sitting in Pittsburgh, 
Pennsylvania, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The evidence reasonably supports a finding that the 
veteran's service-connected residuals of a shell fragment 
wound, to include paralysis of the right femoral nerve with 
atrophy of quadriceps muscle, aggravates his nonservice-
connected spondylosis of the lumbar spine, claimed as chronic 
lumbosacral strain.


CONCLUSION OF LAW

The veteran's service-connected residuals of a shell fragment 
wound, to include paralysis of the right femoral nerve with 
atrophy of quadriceps muscle, aggravates his nonservice-
connected spondylosis of the lumbar spine, claimed as chronic 
lumbosacral strain.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995). 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 112 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the appellant in developing 
evidence in support of a claim, in this case, for service 
connection spondylosis of the lumbar spine, claimed as 
chronic lumbosacral strain, secondary to the service-
connected residuals of a shell fragment wound, to include 
paralysis of the right femoral nerve with atrophy of 
quadriceps.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
appellant a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the appellant's claim.  See VCAA. 

The Board has reviewed the appellant's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the appellant's 
claim was filed, a substantial body of lay and medical 
evidence was developed with respect to the appellant's claim, 
and the RO's statements and statement of the case clarified 
what evidence would be required to establish service 
connection for spondylosis of the lumbar spine, claimed as 
chronic lumbosacral strain, secondary to the service-
connected residuals of a shell fragment wound.  The appellant 
responded to the RO's communications with additional 
evidence, written argument, and testimony, curing (or 
rendering harmless) the RO's earlier omissions.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-
92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised").  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See VCAA.  The Board is satisfied 
that based on the discussion below, a medical examination is 
not necessary with respect to this issue.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal, 
which is now being considered by the Board, has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, VA inpatient and 
outpatient treatment records, and personal statements, as 
well as private medical and lay evidence submitted by the 
appellant in support of his claim.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with the issue on appeal.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.  See VCAA.

The veteran is service connected for residuals of a shell 
fragment wound, to include paralysis of the right femoral 
nerve with atrophy of the quadriceps muscle, currently rated 
as 40 percent disabling.  He essentially claims that in 1994 
he fell while he was at work because his right leg gave out 
on him.  As a result of the fall, he maintains that he 
injured his lumbosacral spine, which has continued to bother 
him.

Based on a review of the evidence of record, the Board finds 
that service connection for spondylosis of the lumbar spine, 
claimed as chronic lumbosacral strain, secondary to the 
service-connected residuals of a shell fragment wound, is 
warranted.  

The Board must weigh the evidence of record.  The evidence in 
favor of the veteran's claim includes a June 1997 private 
medical opinion from the veteran's physician (Dr. G).  In his 
June 1997 report, Dr. G disclosed that, based on his re-
examination of the veteran's back and leg problem, the 
veteran continued to have back discomfort without real 
radiation into his legs.  Electrical studies revealed minimal 
changes with respect to his femoral nerve injury and strength 
testing.  Also, the veteran walked with an antalgic gait with 
decreased range of motion of his back.  Dr. G indicated that 
the most recent MRI was negative for disc herniation; 
however, he believed within a reasonable degree of medical 
certainty that, even though the initial back injury from 1994 
was a lumbosacral strain, it has been aggravated by the 
service-connected residual shell fragment wound of the 
femoral nerve in his right lower extremity.  In short, Dr. G 
propounds that the veteran's service-connected residual shell 
fragment wound aggravates the veteran's non-service-connected 
lumbar spine condition.  38 C.F.R. § 3.310(a); Allen, 7 Vet. 
App. 439 (1995).  

Dr. G also examined the veteran during the months after his 
low back injury in 1994.  In these reports, Dr. G 
cumulatively noted that the veteran complained of low back 
pain that was primarily localized around the buttocks and not 
the lower extremities.  In a December 1994 report, Dr. G 
noted that a computerized tomography (CT) report revealed 
that the veteran had a bulging disc at L5-S1.

Dr. G's June 1997 opinion is supported by VA and non-medical 
records, as well as employment records, dated since the 
veteran's accident at work in 1994.  These records 
essentially show that the veteran had a weakened right leg as 
a result of his service connected residual shell fragment 
wound, which resulted in an antalgic gait.  For example, 
according to VA outpatient records from the early 1990s, the 
veteran was diagnosed with muscle atrophy of the right lower 
extremity along with muscle weakness and numbness.  
Furthermore, the medical evidence subsequent to his low back 
injury in 1994 indicates that the veteran fell at work as a 
result of his service-connected weakened right lower 
extremity.

Moreover, subsequent to his low back injury in 1994, the 
probative evidence of record indicates that the residuals of 
his shell fragment wound have continued to aggravate his low 
back disorder.  For example, according to a December 1995 VA 
examination report, the veteran had postural abnormalities 
because of his service-connected residuals shell fragment 
residuals.  Furthermore, the December 1995 VA examiner noted 
that the fixed deformity of the right lower extremity and 
musculature of the back and paraspinous muscle of the right 
lumbosacral spine were bothersome, and there was objective 
evidence of pain on motion.

The Board has also considered the veteran's testimony before 
a hearing officer at the RO in January 1997 and before the 
Board in May 2001 in which he contended that he has had to 
compensate his walk over the years as a result of the 
service-connected shell fragment wound residuals.  As a 
result, since he injured his lumbar spine in 1994, he has 
continued to experience pain.  Therefore, the veteran felt 
that his service-connected shell fragment wound residuals 
have contributed to the continued aggravation of his lumbar 
spine problems.  The Board finds his contentions credible.  
Given the June 1997 opinion provided by the veteran's private 
physician, Dr. G, who has treated the veteran for several 
years and who has first-hand personal knowledge of his 
medical condition, concluded that the veteran's service-
connected shell fragment wound residuals aggravate the 
residuals of his low back injury in 1994, the Board finds 
that secondary service connection for spondylosis of the 
lumbar spine, claimed as chronic lumbosacral strain, is 
warranted.  38 C.F.R. § 3.310(a) (2000).

In comparison, the Board notes that two different VA 
physicians (one in a May 1998 report and the other in an 
October 1998 report) made opposite findings from the 
veteran's private physician.  In other words, the VA 
examiners cumulatively opined that the veteran's service-
connected shell fragment wound residuals had no relation to 
his lumbosacral spine pathology.  The Board finds these 
opinions less persuasive than Dr. G's opinion, however, 
because the VA examiners did not specifically discuss the 
impact the service-connected residuals of the shell fragment 
wound had with respect to aggravating the veteran's 
nonservice-connected low back disorder.  Therefore, the Board 
finds the opinions provided by the respective VA examiners in 
May and October 1998 less probative than the June 1997 
opinion provided by Dr. G.

The foregoing evidence reasonably supports a finding that the 
veteran's service-connected shell fragment wound residuals 
aggravates his nonservice-connected lumbosacral spine 
pathology.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2000).  Accordingly, the Board concludes that the 
evidence supports the veteran's claim of entitlement to 
service connection for spondylosis of the lumbar spine, 
claimed as chronic lumbosacral strain, secondary to the 
service-connected residuals of a shell fragment wound.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  Affording the 
veteran the benefit of the doubt, service connection is 
established for the spondylosis of the lumbar spine, claimed 
as chronic lumbosacral strain, without attribution of a 
portion of the disorder to nonservice-connected disability.


ORDER

Service connection for spondylosis of the lumbar spine, 
claimed as chronic lumbosacral strain, secondary to service-
connected residuals of a shell fragment wound, to include 
paralysis of the right femoral nerve with atrophy of 
quadriceps muscle, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

